DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-7, 9, 13-15, 17, and 19-20 have been amended in the response filed on January 27, 2021. Accordingly, claims 1-20 are pending.
Claims 1-20 are rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Alice rejection
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the system, as claimed in claim 9, is directed to a machine. Furthermore, the computer-readable storage medium, as claimed in claim 17, is also directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of predicted spending. Specifically, representative claim 1 recites the abstract idea of: 
presenting a shopping cart;
monitoring an item detection for a new item added to a physical shopping cart or otherwise marked for purchase; 
in response to the new item being added to the physical shopping cart or otherwise marked for purchase, updating a forecast spend field with a forecast spend value based upon a cost of the new item, 
receiving an alert;
determining whether a forecast filter associated with an inventory is selected;
in response to determining that the forecast filter associated with the inventory is selected, 
enabling the forecast filter associated with the inventory;
displaying the alert and an image of an item that is needed to address the alert; and
in response to receiving selection of an option, updating, the forecast spend field with an updated forecast spend value based upon a cost of the item needed to address the alert.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of predicted spending, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because predicting spending is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a user device, forecast spend application, user interface, processor, forecast spend module, network, Internet of Things device, forecast filter, and item detection module.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of predicting spending occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-8 do not aid in the eligibility of independent claim 1. For example, claims 2-6 merely further define the abstract limitations of claim 1, and claims 7-8 merely provide further embellishments of the limitations recited in independent claim 1 and its dependent claims 5-6. 
Furthermore, it is noted that claims 2 and 8 include additional elements of a budget module and augmented reality object. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the abstract idea to a particular technological field or field of use. 
Thus, dependent claims 2-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking machines, claims 9-16 and 17-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-8. As such, claims 9-16 and 17-20 are rejected for at least similar rationale as discussed above.
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 9, 13-16, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan (US 20170345079 A1, herein referred to as Rangan), in view of Green (US Patent 7637426, herein referred to as Green). 
With respect to claim 1, Rangan discloses:
presenting, by a user device comprising a processor executing a forecast spend application, a shopping cart user interface {fig 15, element 1504. See also, [0075]};
initiating, by the user device, a forecast spend module of the forecast spend application {fig 15, element 1504. See also, [0075]}.
	monitoring, by the user device, an item detection module of the forecast spend application for a new item added to a physical shopping cart associated with the shopping cart user interface or otherwise marked for purchase {[0042] In the case of a brick-and-mortar retail store, the products in the user's physical shopping cart may be scanned at the point of sale and their data may be obtained as information of the products intended for purchase}; and
in response to the new item being added to the shopping cart or otherwise marked for purchase, updating, by the user device via the forecast spend module, a forecast spend field in the shopping cart user interface with a forecast spend value based upon a cost of the new item {[0042] In the case of a brick-and-mortar retail store, the products in the user's physical shopping cart may be scanned at the point of sale and their data may be obtained as information of the products intended for purchase; [0075] In addition to showing the products, the shopping list 170 also displays the total retail value 1504 of the products added to the shopping cart};
receiving, by the user device via a network, an alert from an Internet of Things ("IoT") device that is remote from the user device {fig 1, fig 3; [0054] The product monitor 128 includes for each user profile 160, a product list 302, a usage calculator 304, a predictor 306 and an alert generator 308; [0039] The appliance connector 122 facilitates receiving the push notifications from the smart appliances};
determining, by the user device via the forecast spend module, whether a filter associated with an inventory of IoT devices displayed via the shopping cart user interface is selected {[0047] The IOIT platform 100 also facilitates a ‘single select’ and/or ‘multi-select’ operations to be executed by the users via the IOIT UI 150. If the user enters information regarding a product, via scanning its barcode for example, a search with the product name as the query may be initiated and the query results may be displayed on the IOIT UI 150. Similarly a ‘multi-select’ operation enables a search with a search query that includes a plurality of product names corresponding to the plurality of scanned product codes};
in response to determining that the filter associated with the inventory of IoT devices is selected, enabling, by the user device via the forecast spend module, the forecast filter associated with the inventory of IoT devices {[0047] The IOIT platform 100 also facilitates a ‘single select’ and/or ‘multi-, and
displaying, by the user device, the alert from the IoT device and an image of an item that is needed to address the alert via the shopping cart user interface {fig 15, element 1206; [0037] when push notifications are sent to the IOIT server 110, they are forwarded to multiple user devices associated with multiple user profiles; [0071] The IOIT UI 150 being executed by the user device 102 may pop up an alert 1206 to the user if he/she would like to mark milk for replenishment; [0072] the shopping list 170 may be dynamically adjusted to display products; [0073] Any unique way to tag and identify a product/product including technologies like augmented reality or alternate reality headsets may be used to transmit information regarding the products the user intends to purchase}; and
in response to receiving selection of an option presented via the shopping cart user interface, updating, by the user device via the forecast spend module, the forecast spend field in the shopping cart user interface with an updated forecast spend value based upon a cost of the item needed to address the alert {fig 15; {[0042] In the case of a brick-and-mortar retail store, the products in the user's physical shopping cart may be scanned at the point of sale and their data may be obtained as information of the products intended for purchase; [0071] The alert 1206 may include standard ‘OK’ and ‘Cancel’ buttons; [0075] In addition to showing the products, the shopping list 170 also displays the total retail value 1504 of the products added to the shopping cart}.
Rangan does not disclose:
determining, by the user device via the forecast spend module, whether a forecast filter is selected;
in response to determining that the forecast filter is selected, enabling, by the user device via the forecast spend module, the forecast filter.
	However, Green teaches:
determining, by the user device via the forecast spend module, whether a forecast filter is selected {fig 3A, element 316; Col. 6 ll. 16-20: customer has the option of placing the order by selecting or finding less expensive purchase price options by selecting; Col. 8, ll. 5-8: the Web page 400 can include additional selections, such as pull down 422, that allows the customer to select additional filter criteria to sort the grouping of items};
in response to determining that the forecast filter is selected, enabling, by the user device via the forecast spend module, the forecast filter {fig 4, elements 402, 404, 406, 408; Col. 6, ll. 63-66: the find it cheaper page 400 displays the customer's original order 402 as well as each of the less expensive purchase price options generated by the order management server 200}.
in response to receiving selection of an option presented via the shopping cart user interface, updating, the forecast spend field in the shopping cart user interface {fig 4, elements 402, 404, 406, 408; Col. 6, ll. 63-66: the find it cheaper page 400 displays the customer's original order 402 as well as each of the less expensive purchase price options generated by the order management server 200}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the filters as taught by Green in the shopping cart interface of Rangan in order to better understand where the savings were obtained (Green, see: [Col. 8, ll. 11-13]).

With respect to claim 5, Rangan and Green teach the method of claim 1, as explained above. Rangan further discloses:
presenting a filter associated with the inventory of IoT devices {[0047] The IOIT platform 100 also facilitates a ‘single select’ and/or ‘multi-select’ operations to be executed by the users via the IOIT UI .
Rangan does not disclose:
presenting, by the user device, a plurality of forecast filters on the shopping cart user interface.
However, Green teaches:
presenting, by the user device, a plurality of forecast filters on the shopping cart user interface {fig 3A, element 316; Col. 6 ll. 16-20: customer has the option of placing the order or finding less expensive purchase price options; Col. 8, ll. 5-8: the Web page 400 can include additional selections, such as pull down 422, that allows the customer to select additional filter criteria to sort the grouping of items}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the plurality of filters as taught by Green in the shopping cart interface of Rangan in order to identify the purchase price options resulting in the greatest cost savings (Green, see: [Col. 11, ll. 54-57]).

With respect to claim 6, Rangan and Green teach the method of claim 5, as described above. Rangan does not disclose:
receiving, by the user device, a selection of a different forecast filter from the plurality of forecast filters via the shopping cart user interface;
in response to the selection, enabling, by the user device via the forecast spend module, the different forecast filter; and
updating, by the user device, the forecast spend field based upon the different forecast filter.

receiving, by the user device, a selection of a different forecast filter from the plurality of forecast filters via the shopping cart user interface {fig 3A, element 316; Col. 6 ll. 16-20: customer has the option of placing the order or finding less expensive purchase price options; Col. 8, ll. 5-8: the Web page 400 can include additional selections, such as pull down 422, that allows the customer to select additional filter criteria to sort the grouping of items};
in response to the selection, enabling, by the user device via the forecast spend module, the different forecast filter {fig 3A, element 316; fig 4; Col. 6 ll. 16-20: customer has the option of placing the order or finding less expensive purchase price options; Col. 8, ll. 5-8: the Web page 400 can include additional selections, such as pull down 422, that allows the customer to select additional filter criteria to sort the grouping of items}; and
updating, by the user device, the forecast spend field based upon the different forecast filter {fig 4; fig 5, elements 502, 504, 506, see: totals; Col. 8, ll. 2-4: a minimum seller trust rating may be set by customer or set by the system. Accordingly, only those sellers meeting the minimum seller trust rating are considered and the resulting purchase price options displayed; Col. 8, ll. 11-14: Prior to continuing with placement of the order, the customer can request a cost breakdown of each of the purchase price options in order to better understand where the savings were obtained}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the rating filter as taught by Green in the shopping cart interface of Rangan in order for the shopper to know the quality of the item seller (Green, see: [Col. 7, ll. 60-66]).

With respect to claim 7, Rangan and Green teach the method of claim 6, as described above, including updating the forecast spend value based on the plurality of forecast filters. Rangan does not disclose:
a cost of a shopping list item not yet in the shopping cart or otherwise marked for purchase;
a cost of a cheaper item that is comparable to the new item;
a cost of a same item that is cheaper at a remote store;
a cost of a recommended item;
a cost of the new item with an item bundle discount;
a cost of the new item based upon an upcoming sale; or
a cost of the new item with a subscription discount.
However, Green further teaches:
a cost of a cheaper item that is comparable to the new item {fig 4, elements 402, 404, 406, 408; Col. 6, ll. 63-66: the find it cheaper page 400 displays the customer's original order 402 as well as each of the less expensive purchase price options generated by the order management server 200}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the find it cheaper page as taught by Green in the shopping cart interface of Rangan so that all purchase price options resulting in a cost savings are displayed to the customer (Green, see: [Col. 10, ll. 23-25]).

With respect to claim 8, Rangan and Green teach the method of claim 1, as explained above. Rangan further discloses:
wherein presenting the shopping cart user interface comprises presenting the shopping cart user interface as an augmented reality object {[0072] the shopping list 170 may be dynamically adjusted to display products; [0073] Any unique way to tag and identify a product/product including technologies like augmented reality or alternate reality headsets may be used to transmit information regarding the products the user intends to purchase}.

. 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan (US 20170345079 A1, herein referred to as Rangan), in view of Green (US Patent 7637426, herein referred to as Green), in further view of Vittolia (US 20140172621 A1, herein referred to as Vittolia).
With respect to claim 2, Rangan and Green teach the method of claim 1, as explained above. Rangan does not disclose:
checking, by the user device via a budget module, a predetermined budget; and
in response to the budget module finding the predetermined budget, updating a budget field in the shopping cart user interface with a budget value based upon at least part of the predetermined budget.
However, Vittolia teaches:
checking, by the user device via a budget module, a predetermined budget {fig 3, elements 320, 322; [0033] a user control element 320 that is configured to allow the user 140, via the interface 200, to increase or decrease the shopping budget 212, for example, using a slider 322}; and
in response to the budget module finding the predetermined budget, updating a budget field in the shopping cart user interface with a budget value based upon at least part of the predetermined budget {fig 3, element 212; [0034] the slider 322 may be moved along the user control element 320 to select specific values for the shopping budget 212}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the budget as taught by Vittolia in the shopping cart interface of Rangan and Green in order to advantageously enable the user to make informed choices about which specific products to purchase (Vittolia, see: [0033]).	

.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan (US 20170345079 A1, herein referred to as Rangan), in view of Green (US Patent 7637426, herein referred to as Green), in further view of Vittolia (US 20140172621 A1, herein referred to as Vittolia), and further in view of Torrens et al (US 20140122310, herein referred to as Torrens).
With respect to claim 3, Rangan, Green, and Vittolia teach the method of claim 2, as explained above. They do not teach:
calculating, by the user device via the budget module, an over/under budget value; and
updating an over/under budget field in the shopping cart user interface with the over/under budget value based upon the budget value minus the forecast spend value.
Although Rangan, Green, and Vittolia do not teach about an over/under budget value, Torrens teaches:
calculating, by the user device via the budget module, an over/under budget value {fig 4, elements 425, 430, 435; Equations 1 and 2; [0041] At 430, the projected over budget (POB) and actual over budget (AOB) are determined. This may be done using the purchase data and Equations 1 and 2.}; and
updating an over/under budget field in the shopping cart user interface with the over/under budget value based upon the budget value minus the forecast spend value {fig 3, fig 6d element 640; [0006] a tuple of financial indicators is determined based on computing the proposed purchase data with the budget plan and the financial situation data. Then output indicating the state of the tuple of financial indicators may be output to the user to indicate the impact of the proposed purchase. See also [0029], [0030], and [0050]}.
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rangan, Green, and Vittolia to include elements of Torrens.  One would have been motivated to do so in order to visualize budget changes in real-time and avoid going over budget. Furthermore, the 

Regarding claim 11, claim 11 is directed to the machine dependent from claim 9. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards the process dependent from claim 1. Claims 11 is therefore rejected for the same reasons as set forth above for claim 3.


Claim 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rangan (US 20170345079 A1, herein referred to as Rangan), in view of Green (US Patent 7637426, herein referred to as Green), in further view of Vittolia (US 20140172621 A1, herein referred to as Vittolia), and further in view of Crucs (US 20130311334, herein referred to as Crucs).
With respect to claim 4, Rangan, Green, Vittolia, and Torrens teach the method of claim 3, and a budget field, forecast spend field, and over/under budget field, as described above. They do not teach:
determining if a checkout has occurred; and
in response to determining that the checkout has occurred, updating the forecast spend field, the budget field, and the over/under budget field in the shopping cart user interface.
Although Rangan, Green, Vittolia, and Torrens do not teach determining a checkout or updating the fields in response to checkout, Crucs teaches:
determining if a checkout has occurred {fig 4, element 460, 470; [0025] in step 460, a determination is made as to whether or not a purchase request was received from the user … if a purchase request was received, then, in step 470, the on-line purchase of a product or a service is facilitated}; and
in response to determining that the checkout has occurred, updating the forecast spend field, the budget field, and the over/under budget field in the shopping cart user interface {fig 4, element 480; [0025] in step 480, the budget is updated based on the resultant purchase}.
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rangan, Green, Vittolia, and Torrens to include elements of Crucs.  One would have been motivated to do so in order to update the shopping list data for future shopping lists and budgets. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 

Regarding claims 12 and 18, claim 12 is directed to the machine dependent from claim 9, and claim 18 is directed to the computer-readable medium dependent from claim 17. Claims 12 and 18 recite limitations that are parallel in nature to those addressed above for claim 4 which is directed towards the process dependent from claim 1. Claims 12 is therefore rejected for the same reasons as set forth above for claim 4, and claim 18 is rejected for the same reasons as set forth by claims 2, 3, and 4, as stated above.


Response to Arguments
	With respect to the specification objections, Applicant has amended the specification to overcome the objections. Therefore, the objections are withdrawn.

	With respect to the signal per se rejection under 35 U.S.C. 101, Applicant’s arguments have been considered and are persuasive. Therefore, the signal per se rejection is withdrawn.

With respect to the Alice rejection under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
With respect to pages 12-15 of the Remarks, Applicant argues on page 14 that “the claims are not directed to any judicial exception, much less an abstract idea”. The Examiner respectfully disagrees. As explained in the 2019 PEG, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” While Applicant has identified various specific examples of certain methods of organizing human activities, such specific examples are included and considered within the grouping of certain methods of organizing human activity defined in the 2019 PEG. 
In this case, claim 1 recites certain methods of organizing human activity because the claim recites forecast spending, which is a sales activity, i.e. commercial process. Applicant argues on page 15 that “the recitations are directed to providing a graphical user interface that facilitates interaction with 
In conclusion, the claims recite a certain method of organizing human activity, and in this case, it is forecast spending (i.e. a commercial process), making claims 1-20 an abstract idea. Therefore, the rejection is maintained in this aspect.

With respect to Applicant’s arguments on page 15 of the Remarks that “the claims improve the notification ability of IoT devices,” the Examiner respectfully disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0003] and [0031] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as improving customer shopping experiences in a store environment and tracking inventory. Although the claims include computer technology such as a user device and an IoT device, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of forecast spending. The claimed process, while arguably resulting in improved budgeting techniques, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while still employing the same processor and/or computer components used in conventional systems to improve forecast 

	With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.
	With respect to claim 18, Examiner would like to note that claim 18 is parallel to claim 4 which is dependent upon claim 3 which is dependent upon claim 2. Therefore, claim 4 includes the features of claims 2 and 3. Claim 18 is essentially a combination of claims 2, 3, and 4, which, due to the dependency of claim 4, includes all the limitations of claim 18. Therefore, claim 18 is rejected for the same reasons as claim 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820.  The examiner can normally be reached on Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/K.A.B./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625